Citation Nr: 1452090	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-11 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected left ear hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran served on active duty from December 1977 to October 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in relevant part, granted service connection for left ear high frequency sensorineural hearing loss, and assigned a non-compensable disability rating, effective July 13, 2007. 

The Veteran testified at a hearing before a former Veterans Law Judge (VLJ) in February 2011.  A transcript is of record.

The Board remanded the Veteran's appeal in May 2011 and January 2014 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The January 2014 remand noted the Veteran was seen for a VA audiological evaluation in August 2007.  The evaluation report indicated that puretone audiometry threshold testing had been conducted, and that this indicated moderately severe to severe high frequency sensorineural hearing loss of the left ear.  However, the report did not include the puretone audiometry threshold testing results.  Furthermore, while the speech discrimination testing scores were in the report, the speech discrimination test was not identified.  

The Board remanded in order to obtain the complete August 2007 puretone audiometry threshold test results, and to confirm that the speech discrimination scores were obtained using the Maryland CNC test.

The Appeals Management Center (AMC) made at least two written requests for the August 2007 test results and for confirmation of the type of speech discrimination test used.  In addition, follow-up telephone calls were made on three occasions.  The only records ever received were copies of the same August 2007 evaluation already of record.  The August 2007 puretone audiometry threshold test results and the type of speech discrimination testing conducted were not included.  

While the Board recognizes the AMC's efforts, VA is required to make as many requests as necessary to obtain relevant records from a Federal agency, including VA medical facilities; unless it is reasonably certain that the records do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c)(2) (2014).  

Furthermore, the January 2014 remand instructed that if the August 2007 test results could not be obtained, the Veteran was to be notified of the attempts made and why further attempts would be futile, and allowed an opportunity to provide the records himself.  The Veteran has not been so advised.

The Board is obligated by law to ensure compliance with its remand directives.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the VAMC to clarify whether the Veteran's August 2007 VA audiological evaluation, to specifically include a copy of puretone audiometry testing results conducted during the evaluation is available.

Additionally, request clarification as to whether the speech discrimination test used during that evaluation was the Maryland CNC test.  

2.  Efforts to obtain the August 2007 puretone audiometry testing results and clarification as to whether or not the Maryland CNC test was used should continue until they are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain them would be futile.  This finding should be documented in the record.  

3.  If the requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim.  

4.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, issue a supplemental statement of the case; then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


